DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/22.

Claim Objections
	Claim 1, lines 6, 7 and 9 include parentheses and it is unclear if the features within the parentheses are required or optional.  For now they will be considered optional or examples.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102((a)(2)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seok, et al. (KR 2017/0035270).
Seok describes a catalyst for the removal of NOx (abstract), which has the composition that includes a rare earth metal vanadate compound supported on a carrier (abstract).  The rare earth compound can be La and the total compound can have the formula: LaVO4 (pg. 3, line 3).  The carrier can be cerium dioxide or/and titanium oxide (see “Description”, para. 2).  
As to the active site features, Seok teaches the same composition and therefore would have the same features.  
	Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would have the same features.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Pub.: 2015/0118485).
Wang describes use of a metal vanadate with the formula: MxVyOz where z can equal 1.5x + 2.5y (see para. 4).  This would meet the feature for LaVO4.  The M can be La (para. 14).  As to the substrate, Wang shows in Fig. 1 that the metal vanadate is in layer 106 and the bottom of the material there is a substrate.  Fig. 2 shows a substrate as well and the metal layer in layer 206.
	As to the reduction of nitrogen oxide feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective to perform the same function.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Letschert (US Pub.: 2002/0090560).
Letschert describes a display screen coated with a luminous substance, the luminous substance can have the composition: Eu, LaVO4 and the Eu can be exchanged for sulfides or oxide of sulfides (para. 17).  The display-screen that is coated can be considered the substrate. Sulfur is in the group 16 of the periodic table.
	As to the reduction of nitrogen oxide feature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective to perform the same function.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok, et al. (KR 2017/0035270).
As to the amount of metal vanadate used, Seok teaches use of 90% of the carrier/support and then combining it with a metal vanadate and then adding another 7wt% of another metal (see example 1).  Furthermore, the reference explains that the amount of carrier used in the catalyst is from 80-90wt% (see claim 9).  The metal vanadate compound is in the catalyst in ratio with the transition metal from 1:1.8 to 1: 2.4 (claim 9).  Therefore, the amount of metal vanadate overlaps the claimed range.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

Claim(s) 2, 3, 4, 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok as applied to claim 1 above, and further in view of Shijin, et al.  (CN 106938200).
Shijin describes a vanadium-based SCR catalyst made by adding a sulfur-based material into a porous titania material (abstract).  Shijin explains that use of the sulfur oxide inhibits reduction of the specific surface area of the vanadium based SCR catalyst at high temperature (abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include sulfur oxide to the SCR, as taught by Shijin for use in the SCR of Seok because treatment of the SCR with oxides of sulfur inhibits reduction of the specific surface area of the vanadium based SCR catalyst at high temperature.
As to Claims 3 and 4, the sulfur-containing oxide is in the mixture from 2-5wt% (abstract).  The ratio of Sulfur to the oxide ranges from 1:2-3 (SO2, SO3), which overlaps the claimed range.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Letschert (US Pub.: 2002/0090560).  Letschert teaches adding sulfides, but does not disclose that they are deposited, at least in part, on the surface of the composition above.
Shijin, et al.  (CN 106938200).  Shijin describes a vanadium-based SCR catalyst made by adding a sulfur-based material into a porous titania material (abstract).  Shijin explains that use of the sulfur oxide inhibits reduction of the specific surface area of the vanadium based SCR catalyst at high temperature (abstract).  This reference does not disclose that the sulfur is is at least partly on the surface of the composition of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 29, 2022